Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “at least two rails in said tray running in parallel from a first said side wall to a second said side wall” is indefinite.  Claim 1, at line 2 introduces “two side walls.”  It is unclear if the first side wall and the second side wall are referring back to the two side walls (for a total of two side walls), or introducing two additional side walls (for a total of four side walls).    If Applicant intends to claim a total of two side walls, the Examiner suggests replacing “and two side walls” with “, a first side wall and a second side wall,” in line 2, and correcting the antecedent basis throughout the claims. 
In re Claim 10, “a first said side wall to a second said side wall,” is indefinite.  It is unclear if Claim 10 adds a second first side wall and a second second side wall or if these limitations are directed to the previously introduced first and second side walls in Claim 1.  The claims were interpreted as referring to the first and second side walls in Claim 1.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 12, “at least two rails in said tray running in parallel from a first said side wall to a second said side wall” is indefinite.  Claim 12, at line 2 introduces “two side walls.”  It is unclear if the first side wall and the second side wall are referring back to the two side walls (for a total of two side walls), or introducing two additional side walls (for a total of four side walls).    If Applicant intends to claim a total of two side walls, the Examiner suggests replacing “and two side walls” with “, a first side wall and a second side wall,” in line 2, and correcting the antecedent basis throughout the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 2016/0325365 to Jones.  

In re Claim 1, Jones teaches an enclosure for using a tile saw comprising (see Fig. 5): 
a rectangular tray (see Fig. 1, #12) having a front (see Fig. 1, #16), a rear (see Fig. 1, #18), and two side walls (see Fig. 1. #14 and the opposite side) and a bottom surface (see Fig. 1, #28) wherein said bottom surface is inclined from a first height adjacent to said front wall to a second height away from said front wall wherein said second height is lower with respect to top surfaces of said front, rear, and side walls than said first height (see Figs. 1-5, and specifically #3 showing #28 and two different dimensions, and a higher dimension surface at #30 in Fig. 3), wherein said tray is configured to have a tile saw used therein (see Fig. 5, #46 a tile saw – see also Para. 0016); and 
two side panels, a rear panel, and a top panel configured to be joined together to form a waterproof box on three sides and top of said tray so that water used to cool a tile saw blade is not sprayed outside of said waterproof box (see Fig. 5, tent #84 includes two side panels and a rear panel as well as top surfaces considered a top panel and keeps water from exiting the box); and 
at least two rails in said tray running in parallel from a first said side wall to a second said side wall (see Figs. 1-5, showing #40/42 running parallel from the side walls) or running in parallel from said rear wall to said front wall and configured to facilitate sliding a tile saw from one side of said tray to another side of said tray, from front to back of the tray, or diagonally on said rails (the rails #40/42 have surfaces which allow sliding of a tile saw on the surfaces – see Figs. 1-2 and 5).

In re Claim 12, Jones teaches a method for cutting tile comprising: 
providing an enclosed work station (see Fig. 5) comprising: 
a rectangular tray (see Fig. 1, #12) having a front (see Fig. 1, #16), a rear (see Fig. 1, #18), and two side walls (see Fig. 1, #14 and the opposite side) and a bottom surface (see Fig. 1, #28) wherein said bottom surface is inclined from a first height adjacent to said front wall to a second height away from said front wall wherein said second height is lower with respect to top surfaces of said front, rear, and side walls than said first height (see Figs. 1-5, and specifically #3 showing #28 and two different dimensions, and a higher dimension surface at #30 in Fig. 3); 
two side panels, a rear panel, and a top panel configured to be joined together to form a waterproof box on three sides and top of said tray (see Fig. 5, tent #84 includes two side panels and a rear panel as well as top surfaces considered a top panel and keeps water from exiting the box); and 
at least two rails in said tray running in parallel from a first said side wall to a second said side wall (see Figs. 1-5, showing #40/42 running parallel from the side walls) or running in parallel from said rear wall to said front wall and configured to facilitate sliding a tile saw from one side of said tray to another side of said tray, from front to back of the tray, or diagonally on said rails; and cutting said tile using a tile wet saw within said enclosed work station wherein water spray from said tile wet saw remains within said enclosed work station (see Fig. 5, #46 a tile saw – see also Para. 0016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0325365 to Jones in view of US 2009/0277315 to Ipatenco.

In re Claim 2, Jones does not teach wherein said tray comprises a single piece of molded plastic.  However, Ipatenco teaches that it is known in the art of tile saws to make a base out of plastic (see Ipatenco, Para. 0036, Fig. 1, #10).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, to make the base out of plastic.  Doing so provides a durable structure that is also lightweight.

In re Claim 13, Jones does not teach wherein said tray comprises a single piece of molded plastic. However, Ipatenco teaches that it is known in the art of tile saws to make a base out of plastic (see Ipatenco, Para. 0036, Fig. 1, #10).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, to make the base out of plastic.  Doing so provides a durable structure that is also lightweight.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0325365 to Jones.

In re Claim 3, Jones does not teach wherein said second height is adjacent to said rear wall.  However, it would have been obvious to one or ordinary skill in the art, at the earliest effective filing date, to change the location of the lower surface of the “sink” to the rear wall since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Changing the location of the drain only requires routine skill and the location does not change the function of pooling the fluid in one location to pump the fluid. 

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0325365 to Jones in view of US 6,557,602 to Sorrensen. 

In re Claim 4, Jones does not teach wherein said second height is in a center of said tray.  However, Sorrensen teaches that it is known in the art to place the lower surface of the “sink” in the center (see Sorrensen Fig. 2, #48).  Doing so is the substitution of one know location for another known location to pool the fluid in order to pump the fluid back to the saw.  Here, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the construction of Sorrensen in the draining of the fluid.  Doing so prevents large partials from exiting the drain portion (see Sorrensen, Col 4, ll. 45-50). 

In re Claim 5, Jones does not teach further comprising a drain hole in said bottom surface of said tray at said second height.  However, Sorrensen teaches a drain hole in said bottom surface of said tray at said second height (see Fig. 3, #48).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the construction of Sorrensen in the draining of the fluid.  Doing so prevents large partials from exiting the drain portion (see Sorrensen, Col 4, ll. 45-50). 

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0325365 to Jones in view of US 6,557,602 to Sorrensen in view of US 8,215,296 to Cisneros. 

In re Claim 6, Joes in view of Sorrensen, for the reasons above in re Claim 5, does not teach wherein said drain hole is configured to receive: a hose threaded therein to allow drainage of water through said drain hole; or a drain plug threaded or snugly inserted therein to prevent drainage of water through said drain hole.

However, Cisneros teaches that is known to add a hose directly to a bucket (see Fig. 3, #186/188).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add threads to receive a hose, such as a common house hose, to the drain of modified Jones.  Doing so will direct the fluid into the buck and help prevent fluid from splashing out from the bucket, thereby creating a slippery floor for someone to slip. 

In re Claim 14, Jones does not teach wherein said tray further comprises a drain hole in said bottom surface of said tray at said second height and wherein said method further comprises: threading a hose into said drain hole to allow drainage of water through said drain hole; or placing a container underneath said drain hole to allow drainage of water through said drain hole into said container; or threading or snugly inserting a drain plug into said drain hole to prevent drainage of water through said drain hole.
However, Sorrensen teaches a drain hole in said bottom surface of said tray at said second height (see Fig. 3, #48).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the construction of Sorrensen in the draining of the fluid.  Doing so prevents large partials from exiting the drain portion (see Sorrensen, Col 4, ll. 45-50). 

Further, Cisneros teaches that is known to add a hose directly to a bucket (see Fig. 3, #186/188).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add threads to receive a hose, such as a common house hose, to the drain of modified Jones.  Doing so will direct the fluid into the buck and help prevent fluid from splashing out from the bucket, thereby creating a slippery floor for someone to slip. 

Claim(s) 7, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0325365 to Jones in view of US 5,884,681 to Nickles. 

In re Claim 7, Jones does not teach further comprising removable legs configured to support said tray thereon.

However, Nickles teaches that it is known in the art of saw tables to provide adjustable legs (see Col. 3, ll. 10-15). Doing so would allow the location of the saw to be adjustable in order to provide the saw at different heights as individuals using the saw are at different heights. 

	In re Claim 9, Jones teaches a single rail with an end configured to slide into a slot extending vertically downward from the top edge of the side walls that is adjustable (see Fig. 3, #42 and the arrows that is configured to slide into a slot).  However, Joes noes not teach the second rail as adjustable.  However, Nickles teaches that it is known in the art of saw structures to make two adjustable rails (see Fig. 1, #34/#34).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the second rail adjustable in the same manner/structure of Jones.  I.e., providing a second slot in Jones and configuring the second rail to enter the rail allows the rails to be more adjustable allowing different sized saws to be located in the device.  

In re Claim 15, Jones does not teach adding removable legs at four corners of said tray to support said tray thereon; or removing said removable legs from said four corners of said tray to support said tray on a surface.

However, Nickles teaches that it is known in the art of saw tables to provide adjustable legs (see Col. 3, ll. 10-15) and to add or remove the legs. Doing so would allow the location of the saw to be adjustable in order to provide the saw at different heights as individuals using the saw are at different heights. 

In re Claim 17, Jones teaches inserting one end of a rail into a slot extending vertically downward from the top edge.  However, Jones does not teach: inserting a second rail into a second slot extending vertically downward from top edges of each of said side walls of said tray; or inserting each end of said at least two rails into second slots extending vertically downward from top edges of each of said front wall and said rear wall of said tray. Joes noes not teach the second rail as adjustable.  However, Nickles teaches that it is known in the art of saw structures to make two adjustable rails (see Fig. 1, #34/#34).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the second rail adjustable in the same manner/structure of Jones.  I.e., providing a second slot in Jones and configuring the second rail to enter the rail allows the rails to be more adjustable allowing different sized saws to be located in the device.  

Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0325365 to Jones in view of US 5,664,612 to Kelemma. 

In re Claim 8, Jones does not teach further comprising removable wheels on said removable legs.  However, Kelemma teaches that it is known in the art of saw structures to provide a removable wheel subassembly (see Kelemma, Col. 2, ll. 47-52). In the same field of invention, supports for saws, it would have been obvious to add a removable wheel subassembly to ease the maneuverability of the structure from one location to another (see Kelemma, Col. 2, ll. 47-52).

In re Claim 16, Jones does not teach further comprising adding removable wheels on said removable legs. However, Kelemma teaches that it is known in the art of saw structures to provide a removable wheel subassembly (see Kelemma, Col. 2, ll. 47-52). In the same field of invention, supports for saws, it would have been obvious to add a removable wheel subassembly to ease the maneuverability of the structure from one location to another (see Kelemma, Col. 2, ll. 47-52).

Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0325365 to Jones in view of GB 2397250A. 

In re Claim 10, Jones teaches wherein said at least two rails in said tray run in parallel from a first said side wall to a second said side wall (see Jones Figs. 1-4, #40/42) but does not teach further comprising at least two rails running in parallel from said rear wall to said front wall wherein said rails are arranged in a cross pattern.

However, GB 2397250A teaches that it is known in the art of draining fluid in sinks to provide a crisscross pattern rail system (see e.g., GB 2397250A, Fig. 8), i.e. at least two rails in said tray run in parallel from a first said side wall to a second said side wall and further comprising at least two rails running in parallel from said rear wall to said front wall wherein said rails are arranged in a cross pattern (see GB 2397250A, Fig. 8, teaching a crisscross pattern of more than two walls on each direction).  

Although Jones and GB 2397250A are in different fields, both are used in a sink wherein fluid is collected at the bottom of the sink, and a teaching of providing a crisscross surface for preventing contact with the bottom of the drain will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). GB 2397250A teaches providing a support surface for preventing items from contacting the bottom of the drain in all areas of the sink.  In jones, providing a crisscross structure instead of the two rails would allow the user to place the saw in various positions throughout the “sink” thereby allowing the placement of the saw in one corner when cutting a large workpiece.  In other words, when one wants to cut a corner of a large workpiece taking up the entire area of the “drain” in jones, such a crisscross structure would allow the user to use the saw while still using the cover to prevent fluid from exiting.  

	In re Claim 18, Jones does not teach wherein at least four rails are arranged in a cross pattern of at least two first rails parallel in a horizontal direction and at least two second rails parallel in a vertical direction in a same plane and further comprising: inserting each end of said at least two first rails into first slots extending vertically downward from top edges of each of said side walls of said tray; and inserting each end of said at least two second rails into second slots extending vertically downward from top edges of each of said front wall and said rear wall of said tray.

However, GB 2397250A teaches that it is known in the art of draining fluid in sinks to provide a crisscross pattern rail system (see e.g., GB 2397250A, Fig. 8), i.e. at least two rails in said tray run in parallel from a first said side wall to a second said side wall and further comprising at least two rails running in parallel from said rear wall to said front wall wherein said rails are arranged in a cross pattern (see GB 2397250A, Fig. 8, teaching a crisscross pattern of more than two walls on each direction and ends having male and female dovetails see Fig. 8, #80/82).  

Although Jones and GB 2397250A are in different fields, both are used in a sink wherein fluid is collected at the bottom of the sink, and a teaching of providing a crisscross surface for preventing contact with the bottom of the drain will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). GB 2397250A teaches providing a support surface for preventing items from contacting the bottom of the drain in all areas of the sink.  In jones, providing a crisscross structure instead of the two rails would allow the user to place the saw in various positions throughout the “sink” thereby allowing the placement of the saw in one corner when cutting a large workpiece.  In other words, when one wants to cut a corner of a large workpiece taking up the entire area of the “drain” in jones, such a crisscross structure would allow the user to use the saw while still using the cover to prevent fluid from exiting.  

Claim(s) 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0325365 to Jones in view of D516,850. 

In re Claim 11, Jones does not teach further comprising at least one hole drilled into at least one of said side walls configured to allow a towel to be hung.  However, D516,850 teaches that it is known in the art (structures adjacent to structures with fluid in use), to provide a towel rack (see Fig. 1, teaching a hole created by the structure in Fig. 1 and the wall on which the structure is located the examiner notes that “hole drilled” is a product by process limitation and in which the resulting hole is what is being claimed).  Doing so allows the user to clean up in case any spills occur, thereby preventing the floor from causing someone to slip. 

In re Claim 19, Jones does not teach wherein said enclosure further comprises at least one hole in at least one of said side walls and further comprising: hanging a towel through said at least one hole. However, D516,850 teaches that it is known in the art (structures adjacent to structures with fluid in use), to provide a towel rack (see Fig. 1, teaching a hole created by the structure in Fig. 1 and the wall on which the structure is located the examiner notes that “hole drilled” is a product by process limitation and in which the resulting hole is what is being claimed).  Doing so allows the user to clean up in case any spills occur, thereby preventing the floor from causing someone to slip. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9, 12-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 10-14, and 16-19 of U.S. Patent No. 10,741,585 in view of US 2016/0325365 to Jones.

In re Claim 1, U.S. Patent No. 10,741,585 claims an enclosure for using a tile saw comprising (see Fig. 1 line 1): 
a rectangular tray having a front, a rear, and two side walls and a bottom surface wherein said bottom surface is inclined from a first height adjacent to said front wall to a second height away from said front wall wherein said second height is lower with respect to top surfaces of said front, rear, and side walls than said first height wherein said tray is configured to have a tile saw used therein (see U.S. Patent No. 10,741,585, Claim 1, ll. 2-9); and 
two side panels, a rear panel, and a top panel configured to be joined together to form a waterproof box on three sides and top of said tray so that water used to cool a tile saw blade is not sprayed outside of said waterproof box (see U.S. Patent No. 10,741,585, Claim 1, ll. 10-13); and 
at least two rails in said tray configured to facilitate sliding a tile saw from one side of said tray to another side of said tray, from front to back of the tray, or diagonally on said rails (see U.S. Patent No. 10,741,585, Claim 1, ll. 14-19). 

U.S. Patent No. 10,741,585 does not teach the rails running parallel from a first side wall to a second side wall.   However, Joes teaches that it is known in the art of saw structures to provide two parallel rails on which the saw can rest (see Jones Figs. 1-5, #40/42). In the same field of invention, saw structures for tile saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the rails of jones to the claimed invention of U.S. Patent No. 10,741,585.  Doing so would provide a structure than can adjust to different sizes saws allowing the user to have one base but multiple saws.  

In re Claim 2, U.S. Patent No. 10,741,585 in view of Jones, for the reasons above in re claim 2, claims wherein said tray comprises a single piece of molded plastic. (See U.S. Patent No. 10,741,585, Claim 2)

In re Claim 3, U.S. Patent No. 10,741,585, in view of Jones, for the reasons above in re Claim 1, claims wherein said second height is adjacent to said rear wall.  (See U.S. Patent No. 10,741,585, Claim 5). 

 In re Claim 5, U.S. Patent No. 10,741,585, in view of Jones, for the reasons above in re Claim 1, claims further comprising a drain hole in said bottom surface of said tray at said second height. (See U.S. Patent No. 10,741,585, Claim 5).

In re Claim 6, U.S. Patent No. 10,741,585, in view of Jones, for the reasons above in re Claim 1, claims wherein said drain hole is configured to receive: a hose threaded therein to allow drainage of water through said drain hole; or a drain plug threaded or snugly inserted therein to prevent drainage of water through said drain hole. (See U.S. Patent No. 10,741,585, Claim 6).

In re Clam 7, U.S. Patent No. 10,741,585, in view of Jones, for the reasons above in re Claim 1, claims further comprising removable legs configured to support said tray thereon. (See U.S. Patent No. 10,741,585, Claim 7).

In re Clam 9, U.S. Patent No. 10,741,585, in view of Jones, for the reasons above in re Claim 1, claims wherein said at least two rails each have two ends configured to slide into first slots extending vertically downward from top edges of each of said side walls of said tray or into second slots extending vertically downward from top edges of each of said front and rear walls of said tray. (See U.S. Patent No. 10,741,585, Claim 10).
 
In re Claim 12, U.S. Patent No. 10,741,585 claims a method for cutting tile comprising: 
providing an enclosed work station comprising: a rectangular tray having a front, a rear, and two side walls and a bottom surface wherein said bottom surface is inclined from a first height adjacent to said front wall to a second height away from said front wall wherein said second height is lower with respect to top surfaces of said front, rear, and side walls than said first height (see U.S. Patent No. 10,741,585, Claim 11, ll. 1-9 and Claim 16, ll. 1-12)); 
two side panels, a rear panel, and a top panel configured to be joined together to form a waterproof box on three sides and top of said tray (see U.S. Patent No. 10,741,585, Claim 11, all 10-12 and Claim 16, ll. 13-27); and 
at least two rails configured to facilitate sliding a tile saw from one side of said tray to another side of said tray, from front to back of the tray, or diagonally on said rails; and cutting said tile using a tile wet saw within said enclosed work station wherein water spray from said tile wet saw remains within said enclosed work station (see U.S. Patent No. 10,741,585, Claim 11, ll. 13-19 and Claim 19).

U.S. Patent No. 10,741,585 does not teach the rails running parallel from a first side wall to a second side wall.   However, Joes teaches that it is known in the art of saw structures to provide two parallel rails on which the saw can rest (see Jones Figs. 1-5, #40/42). In the same field of invention, saw structures for tile saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the rails of jones to the claimed invention of U.S. Patent No. 10,741,585.  Doing so would provide a structure than can adjust to different sizes saws allowing the user to have one base but multiple saws.  

In re Claim 13, U.S. Patent No. 10,741,585 in view of Jones, for the reasons above in re Claim 12, claims wherein said tray comprises a single piece of molded plastic. (see U.S. Patent No. 10,741,585, Claim 12). 

In re Claim 14, U.S. Patent No. 10,741,585 in view of Jones, for the reasons above in re Claim 12, claims wherein said tray further comprises a drain hole in said bottom surface of said tray at said second height and wherein said method further comprises: threading a hose into said drain hole to allow drainage of water through said drain hole; or placing a container underneath said drain hole to allow drainage of water through said drain hole into said container; or threading or snugly inserting a drain plug into said drain hole to prevent drainage of water through said drain hole. (see U.S. Patent No. 10,741,585, Claim 13). 

In re Claim 15, U.S. Patent No. 10,741,585 in view of Jones, for the reasons above in re Claim 12, claims: adding removable legs at four corners of said tray to support said tray thereon; or removing said removable legs from said four corners of said tray to support said tray on a surface. (see U.S. Patent No. 10,741,585, Claim 14). 

In re Claim 17, U.S. Patent No. 10,741,585 in view of Jones, for the reasons above in re Claim 12, claims: inserting each end of said at least two rails into first slots extending vertically downward from top edges of each of said side walls of said tray; or inserting each end of said at least two rails into second slots extending vertically downward from top edges of each of said front wall and said rear wall of said tray. (see U.S. Patent No. 10,741,585, Claim 19). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724